             Case 2:19-cr-00117-JLR Document 109 Filed 06/24/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9

10         UNITED STATES OF AMERICA,                   CASE NO. CR-19-0117JLR

11                             Plaintiff,              MINUTE ORDER
                  v.
12
           SHAWNA REID,
13
                               Defendant.
14

15         The following minute order is made by the direction of the court, the Honorable

16   James L. Robart:

17         In their filing styled “Motion for a Trial Without COVID-Related Restrictions”

18   (Dkt. # 104), Defense counsel Nance and Gombiner included as Exhibit 1 notes from the

19   June 16, 2021 Full Resumption of Operations Organizing Committee Meeting (Dkt. #

20   //

21   //

22   //


     MINUTE ORDER - 1
             Case 2:19-cr-00117-JLR Document 109 Filed 06/24/21 Page 2 of 2




 1   104-1). By noon on Friday, June 25, 2021, Defense counsel shall file a statement with

 2   the court stating who provided them with a copy of this document.

 3         Filed and entered this 24th day of June, 2021.

 4
                                               WILLIAM M. MCCOOL
 5                                             Clerk of Court

 6                                             s/ Ashleigh Drecktrah
                                               Deputy Clerk
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     MINUTE ORDER - 2
